DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, and 14 are objected to because of the following informalities: 
Claim 1- On Line 12, the Examiner assumes that “using first reflectance value” should actually be --using the first reflectance value--.  
Claim 8- On Line 9, the Examiner assumes that “using first reflectance value” should actually be --using the first reflectance value--.  
Claim 14- On Line 10, the Examiner assumes that “using first reflectance value” should actually be --using the first reflectance value--.  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2019/0293489), hereinafter Oh, in view of Kawamata et al. (US 2013/0027702), hereinafter Kawamata.

Claims 1,8,14: Oh discloses a system (Figs. 1,3) and a corresponding method, comprising:
an emitter device (located on aircraft) configured to emit light at a first wavelength towards an object (target object within marine accident scene) [0003];
a camera (image receiving module 110) configured to capture a first image of the object illuminated at the first wavelength [0003] (Fig. 3); and
a processor (image preprocessing module 130) configured to:
receive first image data associated with the first image of the object captured by the  camera (“receive an observed aerial hyperspectral image”, Abstract), the first image data including first pixel data for a first pixel of the first image and second pixel data for a second pixel of the first image (inherent for a hyperspectral image) [0076];
calculate a first reflectance value for the first pixel using the first pixel data (“extract… a  reflectance value for each pixel with respect to the detected shipwrecked vessel and drown victims”, Abstract); and
calculate a second reflectance value for the second pixel using the second pixel data  (“extract… a reflectance value for each pixel with respect to the detected shipwrecked vessel and drown victims”, Abstract).
Oh is silent with respect to using the first and second reflectance values to generate a first reflectance distribution of the object.
Kawamata, however, in the same field of endeavor of spectral sensing, discloses a system comprising a processor (“calculating means for calculating a spectral reflectance distribution of the measurement target from the reflected light spectrum”) to generate, using a first reflectance value and a second reflectance value, a first reflectance distribution of an object [0004].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oh’s processor with generation of a reflectance distribution for an object for the purpose of “reducing the influence of ambient light included in [the] spectrum of reflected light” (Kawamata [0004]).
Oh does not explicitly disclose a non-transitory computer-readable medium storing computer-executable instructions to perform the above steps.
 	However, implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also MPEP § 2143 , Exemplary Rationales D and F. 
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oh’s method to be completely performed by a processor for the purpose of fully automating the process and thus allowing for more efficient data gathering with less room for human error.  

Claims 2,9,15: Oh does not explicitly disclose wherein the processor is further configured to store the first reflectance distribution of the object in an object library.
 	However, Oh does disclose wherein a spectral library comprises pre-constructed information about target objects through field observations [0023].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oh’s processor to store the first reflectance distribution of the object in an object library for the purpose of better “classifying the detected results based on the constituent materials and occupation ratio extracted for each pixel” [0023].

Claims 3,10,16: Oh further discloses wherein the emitter device is further configured to emit light at a second wavelength towards the object (inherent since the emitter device is part of a hyperspectral image system [0003]), and wherein the system further comprises:
 	a camera (110) configured to capture a second image of the object illuminated at the second wavelength (the hyperspectral imager inherently captures an image cube, which consists of a plurality of images of an object/scene, each at a different wavelength [0003]); and
 	a processor (130) configured to:
receive second image data associated with the second image of the object captured by the  camera (“receive an observed aerial hyperspectral image”, Abstract. both the first and second images are part of this aerial hyperspectral image cube), the second image data including third pixel data for a third pixel of the second image and fourth pixel data for a fourth pixel of the image (inherent for a hyperspectral image) [0076];
calculate a third reflectance value for the third pixel using the third pixel data (“extract…  a  reflectance value for each pixel with respect to the detected shipwrecked vessel and drown victims”, Abstract); and
calculate a fourth reflectance value for the fourth pixel using the fourth pixel data (“extract… a  reflectance value for each pixel with respect to the detected shipwrecked vessel and drown victims”, Abstract).
Oh is silent with respect to using the third and fourth reflectance values to generate a second reflectance distribution of the object.
Kawamata, however, in the same field of endeavor of spectral sensing, discloses a system comprising a processor (“calculating means for calculating a spectral reflectance distribution of the measurement target from the reflected light spectrum”) to generate, using a third reflectance value and a fourth reflectance value, a second reflectance distribution of an object [0004].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oh’s processor with generation of a reflectance distribution for an object for the purpose of “reducing the influence of ambient light included in [the] spectrum of reflected light” (Kawamata [0004]).
	Oh does not explicitly disclose wherein the processor is further configured to store the second reflectance distribution of the object in an object library with the first reflection distribution of the object.
 	However, Oh does disclose wherein a spectral library comprises pre-constructed information about target objects through field observations [0023].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oh’s processor to store both the first and second reflectance distributions of the object in an object library for the purpose of better “classifying the detected results based on the constituent materials and occupation ratio extracted for each pixel” [0023].

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, in view of Kawamata as applied to claims 1, 8, and 14 above, and further in view of Jang et al. (US 2018/0106676), hereinafter Jang.

Claim 4,11,17: Oh is silent with respect to emitting light at a certain wavelength towards a test object with a known reflectance distribution, wherein the light illuminates the test object at that wavelength.
 	Jang, however, in the same field of endeavor of hyperspectral imaging, discloses a system wherein an emitter device is configured to emit light at a certain wavelength towards a test object (“standard reflection layer”) with a known reflectance distribution, wherein the light illuminates the test object at that wavelength [0022] (S10, Fig. 6), and wherein a processor is configured to:
 	receive second image data associated with a second image of the object captured by a camera [0022], the image data including third pixel data for a third pixel of the image and fourth pixel data for a fourth pixel of the image (inherent for the image to consist of more than one pixel);
 	calculate a third reflectance value for the third pixel using the third pixel data (obtaining the spectral reflectance curve for each pixel [0004]);
 	calculate a fourth reflectance value for the fourth pixel using the fourth pixel data (obtaining the spectral reflectance curve for each pixel [0004]); and
 	generate, using third reflectance value and the fourth reflectance value, a second reflectance distribution of the object [0023] (S15, Fig. 7).
 	Jang does not explicitly disclose comparing the second reflectance distribution of the test object with the known reflectance distribution of the test object.
 	However, Jang does disclose comparing photographed RGB values with calculated RGB values to determine if the corresponding area exceeds a predetermined reference [0254].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jang’s processor by comparing the generated reflectance distribution with the known reflectance distribution for the purpose of assessing the presence of any systematic errors that would need to be accounted for when measuring sample objects.
It would have been furthermore obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oh’s system by photographing a test object for the purpose of calibrating the system so that measured values are representatively accurate.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, in view of Kawamata as applied to claims 1, 8, and 14 above, and further in view of Dewald et al. (US 2012/0307081), hereinafter Dewald.

Claim 5: Oh is silent with respect to the system further comprising at least one of: a collimator or a first polarizing waveplate, wherein the collimator or the first polarizing waveplate are located between the emitting device and the object.
 	Dewald, however, in the same field of endeavor of hyperspectral imaging, discloses a hyperspectral imaging system comprising a plurality of collimators, wherein each of the plurality of collimators is associated with one LED of the LED array [0004].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oh’s system with a collimator in front of each light source for the purpose of focusing the light into beams for improved coupling (Dewald [0004]).

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, in view of Kawamata as applied to claims 1, 8, and 14 above, in evidence of Smith (US 2007/0206242), hereinafter Smith.

Claims 6,13,19: Oh does not explicitly disclose the system further comprising at least one of: a lens, a bandpass filter, or a neutral density filter located between the camera and the object.
 	However, as evidenced by Smith, bandpass filters are inherent to hyperspectral cameras in order to capture the hyperspectral content of a scene [0007] (e.g bandpass filters 205 and camera pixels 203, Fig. 2B, [0021]).
 	Therefore, it is evident that Oh’s system comprises a plurality of bandpass filters located between the camera and the object.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, in view of Kawamata as applied to claims 1 and 14 above, and further in view of Integrys (https://integrys.com/product/resonon-pika-nir-320-hyperspectral-imaging-camera/), hereinafter Integrys.

Claims 7,20: Oh does not explicitly disclose wherein the camera is a near-infrared (NIR) camera.
 	Resonon, however, in the same field of endeavor of hyperspectral imagers, discloses the use of a NIR camera (PIKA NIR-320).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oh’s camera to be a NIR camera for the purpose of imaging with high spatial and spectral resolutions (Integrys).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896